Citation Nr: 0620850	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluations are warranted for squamous cell and basal 
cell carcinoma from August 21, 1990?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA) that granted service connection for 
squamous and basal cell carcinomas, and assigned separate 10 
percent ratings for each cancer effective from September 10, 
1990.  In a July 2004 rating decision, the squamous and basal 
cell carcinomas were combined and assigned a single 30 
percent rating effective from August 21, 1990.

Questions regarding the propriety of granting a single 30 
percent rating for squamous and basal cell carcinomas when 
separate compensable ratings were already assigned for these 
disabilities in the April 2003 rating decision; as well as 
the propriety of not assigning separate ratings for each 
affected body part are deferred pending the development 
outline below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran has raised the issue whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a hearing loss.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

REMAND

In September 2004, the veteran requested an RO hearing and, 
if his claim was not adjudicated in his favor, a hearing 
before a member of the Board at the local VA Office.  While 
in November 2004 he had a RO hearing, he was not thereafter 
scheduled for a travel board hearing when the RO did not 
fully adjudicate the claim in his favor.  Accordingly, a 
remand to schedule the requested hearing is required.  See 
38 C.F.R. § 20.703 (2005).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge at the 
local VA Regional Office.

Before returning the case to the Board, the RO should make 
certain that all necessary development has been undertaken to 
include, but not limited to, making certain that the veteran 
has had a recent VA examination which provides, in square 
inches, the area covered on his face, each arm, and chest by 
his service connected squamous and basal cell carcinomas.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802 (2005).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

